Citation Nr: 0319564	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder gunshot wound, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In June 2002, the Board ordered further development pursuant 
to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's June 2002 order to its 
evidence development unit additional evidence was secured 
addressing the issues now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of that evidence in writing.  This is 
significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

Additionally, in Board correspondence dated October 30, 2002, 
the appellant was specifically informed of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  That notice was issued under the 
provisions of 38 C.F.R. § 19.9(a)(2).  In that letter the 
appellant was informed that he had 30 days within which to 
respond with additional pertinent evidence or information.  
Otherwise, the claim would be decided based on the current 
record.  The veteran has not responded directly to this 
letter. 

In invalidating the provisions of 38 C.F.R. § 19.9(a)(2), the 
United States Federal Circuit Court of Appeals held, in part, 
that because 38 C.F.R. § 19.9(a)(2) only a 30 day period to 
respond the regulation was invalid and contrary to 38 
U.S.C.A. § 5103 (West 2002).  The Court in particular noted 
that the 38 U.S.C.A. § 5103 provides one year to respond.  

The Board observes that one year has not passed since the 
Board issued the October 30, 2002 letter.  As such, in light 
of the decision in Disabled American Veterans, and absent the 
receipt of a written waiver from the appellant, the Board 
finds that he must be afforded the remaining period of the 
one year, that is until October 29, 2003, before a Board 
decision may be entered.  

Accordingly, the case is remanded for the following:

1.  The RO must readjudicate the issues 
of entitlement to increased evaluations 
for PTSD and residuals of a right 
shoulder gunshot wound, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefits sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must ensure that the provisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been fully complied with and 
that the appellant has been provided 
specific notice of what evidence he must 
submit and what evidence VA will secure 
in developing his claims.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

2.  The RO should also send the veteran 
a letter notifying him that he has one 
year to respond to the October 30, 2002 
notice letter.  That year will end on 
October 29, 2003.  Inform him that the 
Board will hold the case in abeyance 
until October 29, 2003 unless or until 
he waives in writing any remaining term.  
Inform him that submitting additional 
evidence is not sufficient to waive this 
waiting period.  Further, whether or not 
the appellant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must 
specifically waive in writing any 
remaining response time prior to October 
29, 2003.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


